Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 06/22/2022 have been fully considered but they are not persuasive.
With regard to Sadi, applicant argues that Sadi doesn’t teach or suggest curved stators that have one set of ends spaced apart by a second angular value that is greater than the first angular value. Other than this conclusory statement, Applicant has not provided any reasons for their argument and there is nothing to respond to. The examiner respectfully disagrees. See annotated Fig. 1 of Sadi showing curved stators that have one set of ends spaced apart by a second angular value that is greater than the first angular value.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sadi et al. (US 2015/0023791), referred to hereafter as Sadi.
With regard to claim 1, Sadi discloses a ducted fan assembly, comprising: a central axis (Fig. 1); a duct (Fig. 1), the duct comprising: an outer wall; and an inner wall; a fan hub at least partially disposed on the central axis (Fig. 1); a plurality of fan blades (Fig. 1) coupled to the fan hub; and a first stator (Fig. 1, 5), the first stator comprising: a first end (annotated Fig. 1) coupled to the inner wall; a second end (annotated Fig. 1) coupled to the inner wall; and a hub interface disposed between the first end and the second end, wherein the hub interface is coupled to the fan hub (Fig. 1, 5, 7, 8), a second stator (Fig. 1), the second stator comprising: a first end (annotated Fig. 1) coupled to the inner wall; a second end (annotated Fig. 1) coupled to the inner wall; and a hub interface disposed between the first end of the second stator and the second end of the second stator, wherein the hub interface of the second stator is coupled to the fan hub (Fig. 1, 5, 7, 8); wherein the first end of the first stator and the first end of the second stator are angularly offset relative to each other about the central axis by a first angular value (annotated Fig. 1) and wherein the second end of the first stator and the second end of the second stator are angularly offset relative to each other about the central axis by a second angular value (annotated Fig. 1) that is greater than the first angular value (annotated Fig. 1).

    PNG
    media_image1.png
    588
    733
    media_image1.png
    Greyscale

Annotated Fig. 1 of Sadi

With regard to claim 4, Sadi further discloses that the first stator and the second stator are bilaterally symmetrical to one another about a plane through the central axis (Fig. 1, 5, 7, 8).

With regard to claim 5, Sadi further discloses that the second stator comprises a curved portion that comprises the hub interface (Fig. 1, 5, 7, 8).

With regard to claim 14, Sadi discloses a method for assembling and disassembling a fan hub from a ducted fan assembly, the method comprising: providing a ducted fan assembly, comprising: a central axis (Fig. 1); a duct (Fig. 1), the duct comprising: an outer wall (Fig. 1); and an inner wall (Fig. 1); a fan hub (Fig. 1) at least partially disposed on the central axis; a plurality of fan blades (Fig. 1) coupled to the fan hub; and a first stator (Fig. 1), the first stator comprising: a first end (annotated Fig. 1) coupled to the inner wall; a second end (annotated Fig. 1) coupled to the inner wall; and a hub interface disposed between the first end and the second end, wherein the hub interface is coupled to the fan hub; and a second stator (Fig. 1), the second stator comprising: a first end (annotated Fig. 1) coupled to the inner wall; a second end (annotated Fig. 1) coupled to the inner wall; and a hub interface disposed between the first end of the second stator and the second end of the second stator, wherein the hub interface of the second stator is coupled to the fan hub (Fig. 1, 5, 7, 8); wherein the first end of the first stator and the first end of the second stator are angularly offset relative to each other about the central axis by a first angular value (annotated Fig. 1) and wherein the second end of the first stator and the second end of the second stator are angularly offset relative to each other about the central axis by a second angular value (annotated Fig. 1) that is greater than the first angular value (annotated Fig. 1), and coupling or decoupling the fan hub relative to the hub interface without decoupling the first stator from the inner wall (Fig. 1, 5, 7, 8).

With regard to claim 15, Sadi further discloses that the hub interface is disposed on a curved portion of the first stator and wherein the fan hub is coupled or decoupled from the curved portion without decoupling the first end from the inner wall and without decoupling the second end from the inner wall (Fig. 1, 5, 7, 8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perlo et al. (US 6,976,653), referred to hereafter as Perlo.
With regard to claim 1:
Perlo discloses a ducted fan assembly, comprising: a central axis (Fig. 1); a duct (5), the duct comprising: an outer wall (Fig. 1, 9); and an inner wall (Fig. 1, 9); a fan hub (3) at least partially disposed on the central axis; a plurality of fan blades (4) coupled to the fan hub; and a first stator (10, Fig. 9), the first stator comprising: a first end (one end of 10 in Fig. 9) coupled to the inner wall; a second end (the other end of 10 in Fig. 9) coupled to the inner wall; and a hub interface disposed between the first end and the second end, wherein the hub interface is coupled to the fan hub (Fig. 9), a second stator (10, Fig. 9), the second stator comprising: a first end (one end of 10 in Fig. 9) coupled to the inner wall; a second end (the other end of 10 in Fig. 9) coupled to the inner wall; and a hub interface disposed between the first end of the second stator and the second end of the second stator, wherein the hub interface of the second stator is coupled to the fan hub (Fig. 9), wherein the first end of the first stator and the first end of the second stator are angularly offset relative to each other about the central axis by a first angular value (Fig. 9) and wherein the second end of the first stator and the second end of the second stator are angularly offset relative to each other about the central axis by a second angular value (Fig. 9).
Perlo does not appear to explicitly disclose that the second angular value is greater than the first angular value. 
However, a careful examination of the specification reveals that no criticality for the second angular value being greater than the first angular value has been shown nor any reason as to why the stators of the applicant with this angular value difference would operate any different than the stators of Perlo, and Applicant has not disclosed that this angular value difference provides an advantage, is used for a particular purpose, or solves a stated problem. Hence the recited angular value difference is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected Perlo’s and Applicant’s stators to perform equally well with either angular values taught by Perlo or the claimed second angular value being greater than the first angular value, because both Perlo’s and applicant’s stators would perform the same function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the angular value difference as claimed with the ducted fan assembly of Perlo in order to achieve a desired dimension or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

With regard to claim 4, Perlo further discloses that the first stator and the second stator are bilaterally symmetrical to one another about a plane through the central axis (Fig. 9).

With regard to claim 5, Perlo further discloses that the second stator comprises a curved portion that comprises the hub interface (Fig. 9).

With regard to claim 14:
Perlo discloses a method for assembling and disassembling a fan hub from a ducted fan assembly, the method comprising: providing a ducted fan assembly (1), comprising: a central axis (Fig. 1); a duct (5), the duct comprising: an outer wall (Fig. 1, 9); and an inner wall (Fig. 1, 9); a fan hub (3) at least partially disposed on the central axis; a plurality of fan blades (4) coupled to the fan hub; a first stator (10, Fig. 9), the first stator comprising: a first end (one end of 10 in Fig. 9) coupled to the inner wall; a second end (the other end of 10 in Fig. 9) coupled to the inner wall; and a hub interface disposed between the first end and the second end, wherein the hub interface is coupled to the fan hub (Fig. 9), and a second stator (10, Fig. 9), the second stator comprising: a first end (one end of 10 in Fig. 9) coupled to the inner wall; a second end (the other end of 10 in Fig. 9) coupled to the inner wall; and a hub interface disposed between the first end of the second stator and the second end of the second stator, wherein the hub interface of the second stator is coupled to the fan hub (Fig. 9), wherein the first end of the first stator and the first end of the second stator are angularly offset relative to each other about the central axis by a first angular value (Fig. 9) and wherein the second end of the first stator and the second end of the second stator are angularly offset relative to each other about the central axis by a second angular value (Fig. 9), and coupling or decoupling the fan hub relative to the hub interface without decoupling the first stator from the inner wall (Fig. 9).
Perlo does not appear to explicitly disclose that the second angular value is greater than the first angular value. 
However, a careful examination of the specification reveals that no criticality for the second angular value being greater than the first angular value has been shown nor any reason as to why the stators of the applicant with this angular value difference would operate any different than the stators of Perlo, and Applicant has not disclosed that this angular value difference provides an advantage, is used for a particular purpose, or solves a stated problem. Hence the recited angular value difference is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected Perlo’s and Applicant’s stators to perform equally well with either angular values taught by Perlo or the claimed second angular value being greater than the first angular value, because both Perlo’s and applicant’s stators would perform the same function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the angular value difference as claimed with the ducted fan assembly of Perlo in order to achieve a desired dimension or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

With regard to claim 15, Perlo further discloses that the hub interface is disposed on a curved portion of the first stator and wherein the fan hub is coupled or decoupled from the curved portion without decoupling the first end from the inner wall and without decoupling the second end from the inner wall (Fig. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar ducted fan assembly such as US8109802, US6170778, and US20040200924.
Ebbert et al. (US 5,295,643), referred to hereafter as Ebbert, also discloses the subject matter as it discloses a ducted fan assembly, comprising: a central axis (Fig. 1); a duct (12), the duct comprising: an outer wall; and an inner wall; a fan hub (16 and 18) at least partially disposed on the central axis; a plurality of fan blades (38) coupled to the fan hub; and a first stator (44 or 52. Note that a combination of two 44 is also interpreted as stator), the first stator comprising: a first end coupled to the inner wall; a second end coupled to the inner wall; and a hub interface disposed between the first end and the second end, wherein the hub interface is coupled to the fan hub (Fig. 1-4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/RICHARD A EDGAR/           Primary Examiner, Art Unit 3799